Citation Nr: 0408107	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  99-18 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for allergic rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, that granted the veteran's claim of 
entitlement to a compensable disability rating for allergic 
rhinitis and sinusitis effective March 24, 1998 (the date of 
the veteran's increased rating claim), and denied the 
veteran's claims of entitlement to a disability rating in 
excess of zero percent for a left ankle condition and 
entitlement to service connection for a back disorder and a 
psychiatric disorder.  The veteran disagreed with this 
decision in April 1999.  In a statement of the case issued to 
the veteran and his service representative in May 1999, the 
RO concluded that no change was warranted in the 10 percent 
evaluation assigned to the veteran's service-connected 
allergic rhinitis and sinusitis or in the denial of the 
veteran's other claims.  The veteran perfected a timely 
appeal when he filed a substantive appeal (VA Form 9) in 
August 1999.  In a supplemental statement of the case issued 
to the veteran and his service representative in April 2001, 
the RO again concluded that no change was warranted in the 10 
percent evaluation assigned to the veteran's service-
connected allergic rhinitis and sinusitis or in the denial of 
the veteran's other claims.  A Travel Board hearing was held 
on these claims before the undersigned Veterans Law Judge in 
November 2002, at which time the veteran notified VA that he 
was withdrawing his service connection claim for a 
psychiatric disorder.

It is noted that, by decision issued in May 2003, the Board 
denied the veteran's claims of entitlement to service 
connection for a back disorder and entitlement to a 
disability rating in excess of zero percent for a left ankle 
condition (which it characterized as residuals of a left 
ankle injury).  The Board also remanded the veteran's claim 
of entitlement to a disability rating in excess of 10 percent 
for allergic rhinitis and sinusitis to the RO for additional 
development.  Because this decision was not appealed, it 
became final in September 2003 with respect to the veteran's 
service connection claim for a back disorder and increased 
rating claim for residuals of a left ankle injury.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2003).

It is also noted that, in a supplemental statement of the 
case issued to the veteran and his service representative in 
October 2003, the RO concluded that no change was warranted 
in the denial of the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for allergic 
rhinitis and sinusitis.


FINDING OF FACT

The veteran failed to report for a VA outpatient sinus 
examination which was scheduled for August 13, 2003, for the 
purpose of evaluating the current nature and severity of his 
service-connected allergic rhinitis and sinusitis.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for allergic rhinitis and sinusitis have not been met.  38 
C.F.R. § 3.655 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.

With regard to the issue of entitlement to a disability 
rating in excess of 10 percent for allergic rhinitis and 
sinusitis, a substantially complete application was received 
on March 24, 1998.  Thereafter, in a rating decision dated in 
January 1999, the RO denied this claim.  Only after that 
rating action was promulgated did the AOJ (in this case, the 
RO), on June 23, 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  See 
VAOGCPREC 1-04.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on June 23, 2003, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board in December 2003, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini, supra.  After the 
notice was provided, the case was re-adjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

The record also reflects that VA has made reasonable efforts 
to notify the veteran and his representative of the 
information and evidence necessary to substantiate his claim 
of entitlement to a disability rating in excess of 10 percent 
for allergic rhinitis and sinusitis.  In letters dated in 
June and October 2003, the veteran and his service 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, and what records the veteran was expected to provide 
in support of his claim.  The veteran and his representative 
were provided with a copy of the appealed rating decision, a 
statement of the case, and supplemental statements of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim and the requirement 
to submit medical evidence that established entitlement to a 
disability rating in excess of 10 percent for allergic 
rhinitis and sinusitis.  By way of these documents, they also 
were specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to a disability 
rating in excess of 10 percent for allergic rhinitis and 
sinusitis poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the record demonstrates that the Board remanded 
this claim to the RO in May 2003 for additional development.  
Among other things, the Board requested that a sinus 
examination be scheduled for the veteran in order to 
determine the current severity of his service-connected 
allergic rhinitis and sinusitis.  The Board pointed out in 
the remand that a sinus examination was necessary in order to 
determine whether the veteran's service-connected allergic 
rhinitis and sinusitis produced incapacitating episodes and 
whether the veteran had nasal polyps or an obstruction of the 
nasal passage.  The veteran was advised in the Board's May 
2003 remand that failure to report to any scheduled VA 
examination, without good cause, could result in a denial of 
his claim of entitlement to a disability rating in excess of 
10 percent for allergic rhinitis and sinusitis.

The RO scheduled the veteran for VA outpatient sinus 
examination on August 13, 2003, and sent him a letter prior 
to this examination advising him that he would be scheduled 
for such examination in connection with his appeal.  There is 
no evidence in the record suggesting that the veteran did not 
receive the notice regarding the August 13, 2003 sinus 
examination.  The Board was notified by the RO in August 2003 
that the veteran had failed to report for the sinus 
examination requested in the Board's May 2003 remand.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655.  See 38 C.F.R. 
§§ 3.655 (a), (b) (2003).  This regulation provides that when 
a claimant fails to report for an examination scheduled in 
conjunction with an original claim other than for 
compensation, the claim shall be denied.  38 C.F.R. § 
3.655(b) (2003).  

38 C.F.R. § 3.655 is quite clear.  Where the veteran fails to 
appear for an examination scheduled in connection with his or 
her request for an increased rating on a service connected 
disability, without good cause, his or her request for an 
increased rating shall be denied.  See 38 C.F.R. § 3.655 
(2002).  The Board finds that good cause has not been shown 
or claimed with respect to the veteran's failure to attend 
the scheduled sinus examination on August 13, 2003.  
Accordingly, the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for allergic 
rhinitis and sinusitis is denied.  See 38 C.F.R. §§ 3.655 
(a), (b) (2003).

Finally, the Board notes that veterans claiming benefits have 
an obligation to cooperate with VA.  The duty to assist is 
not a one-way street and the veteran, in the instant case, 
has not fulfilled his duty to cooperate in this manner.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

For the reasons and bases discussed above, the Board finds 
that the veteran is not entitled to a disability rating in 
excess of 10 percent for allergic rhinitis and sinusitis.  
38 C.F.R. § 3.655 (2003).  The appeal is denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for allergic rhinitis and sinusitis is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



